Exhibit 10.50
SLM Corporation 2009-2012 Incentive Plan
Stock Option Agreement
Net-Settled, Time Vested Options — 2011
 

A.   Option Grant. Net-Settled Stock Options (the “Options”) to purchase a total
of _____ shares of Common Stock, par value $.20, of SLM Corporation (the
“Corporation”) are hereby granted to _____ (the “Grantee”) subject in all
respects to the terms and provisions of the SLM Corporation 2009-2012 Incentive
Plan (the “Plan”), which is incorporated herein by reference, and this Stock
Option Agreement (the “Agreement”). The Options are non-qualified stock options
and are not intended to qualify as incentive stock options under Section 422 of
the Internal Revenue Code of 1986, as amended, and will be interpreted
accordingly.   B.   Option Price. The purchase price per share is $_____ dollars
(the “Option Price”).   C.   Grant Date. The date of grant of these Options is
__________ (the “Grant Date”).   D.   Vesting; Exercisability. The Options are
not vested as of the Grant Date. Unless vested earlier as set forth below, the
Options will vest in three installments, on the first, second and third
anniversaries of the Grant Date.

  •   If the Grantee voluntarily ceases to be an employee of the Corporation (or
one of its subsidiaries) for any reason or is involuntarily terminated for
cause, as determined by the Corporation in its sole discretion, he/she shall
forfeit any unvested Options as of the date of such termination of employment.  
  •   If the Grantee’s employment with the Corporation (or one of its
subsidiaries) is terminated by the Corporation for any reason other than
Misconduct, as defined in the Plan, or for cause, as determined by the
Corporation in its sole discretion, or if the Grantee voluntarily ceases to be
an employee of the Corporation (or one of its subsidiaries) and meets the
Corporation’s retirement eligibility requirements under the Corporation’s
current retirement eligibility policy, which shall be determined by the
Corporation in its sole discretion, all unvested Options shall continue to vest
based on their original vesting terms and each vested portion of the Options
will be exercisable for one year after such portion vests.     •   Upon
termination of employment for death or Disability or as provided for under the
SLM Corporation Change in Control Severance Plan for Senior Officers, all
unvested Options will vest and vested Options (taking into account any vesting
acceleration provided for, if any) are exercisable until the earlier of: (1) the
Expiration Date; or (2) one year from the date of termination.     •   Upon
termination of employment for all reasons except Misconduct, as defined in the
Plan, and except as otherwise provided in the SLM Corporation Change in Control
Severance Plan, vested Options (taking into account any vesting acceleration, if
any) are exercisable until the earlier of: (1) the Expiration Date; or (2) one
year from the date of termination.     •   Upon termination of employment for
Misconduct, any Options, vested or unvested, are forfeited.

E.   Expiration. These Options expire ten years from the Grant Date (the
“Expiration Date”), subject to the provisions of the Plan and this Agreement,
which may provide for earlier expiration in certain instances, including
Optionee’s termination of employment.   F.   Non-Transferable; Binding Effect.
These Options may not be transferred except as provided for herein. All or any
part of these Options may be transferred by the Optionee by will or by the laws
of descent and distribution. In addition, Optionee may transfer all or any part
of any Option to “Immediate Family Members.” “Immediate Family Members” means
children, grandchildren, spouse or common law spouse, siblings or parents of the
Optionee or bona fide trusts, partnerships or other entities controlled by and
of which all beneficiaries are Immediate Family Members of the Optionee. Any
Options that are transferred are further conditioned on the Optionee’s
transferees and Immediate Family Members agreeing to abide by the Corporation’s
then current stock option transfer guidelines. The terms of these Options shall
be binding upon the executors, administrators, heirs, and successors of the
Optionee.   G.   Net-Settlement upon Option Exercise; Taxes. These Options shall
be exercised only in accordance with the terms of this Agreement. Each exercise
must be for no fewer than fifty (50) Options, other than an exercise for all
remaining Options. Upon exercise of all or part of the Options, the Optionee
shall receive from the Corporation the number of shares of Common Stock
resulting from the following formula: the total number of Options exercised less
the sum of “Shares for the Option Cost” and “Shares for Taxes”, rounded up to
the nearest whole share. “Shares for the Option Cost” equals the Option Price
multiplied by the number of Options exercised divided by the fair market value
of SLM common stock at the time of exercise. “Shares for Taxes” equals the tax
liability (the statutory withholding maximum) divided by the fair market value
of SLM common stock at the time of exercise. Optionee shall receive cash for any
resulting fractional share amount. As a condition to the issuance of shares of
Common Stock of the Corporation pursuant to these Options, the Optionee agrees
to remit to the Corporation (through the procedure described in this paragraph)
at the time of any exercise of these Options any taxes required to be withheld
by the Corporation under federal, state, or local law as a result of the
exercise of these Options.

H.   Vesting Upon Change In Control. Notwithstanding anything to the contrary in
this Agreement, including Section (D):

  (I)   In the event of a Change of Control Transaction or a Change of Control
in which the acquiring or surviving company in the transaction does not assume
or continue outstanding Awards upon the Change of Control or Change of Control
Transaction, immediately prior to such transactions, then if these Options are
not assumed or continued as described above, then any portion of these Options
that were not vested shall become 100 percent vested and exercisable effective
immediately prior to the consummation of such Change of Control or Change of
Control Transaction; and

 

Page 1 of 3



--------------------------------------------------------------------------------



 



SLM Corporation 2009-2012 Incentive Plan
Stock Option Agreement
Net-Settled, Time Vested Options — 2011
 

  (II)   If Optionee’s employment shall terminate within twenty-four months of a
Change of Control or a Change of Control Transaction other than for Misconduct,
any Options not previously vested shall immediately become vested and
exercisable upon such employment termination and such Options shall be
exercisable until the earlier of: (1) the Expiration Date; or (2) three months
from the date of termination.

I.   Clawback Provisions. Notwithstanding anything to the contrary herein, if
the Board of Directors of the Corporation, or an appropriate committee thereof,
determines that, any material misstatement of financial results or a performance
metric criteria has occurred as a result of the conduct of any officer at the
Senior Vice President level or above (“Senior Officer”), or such Senior Officer
has committed a material violation of corporate policy or has committed fraud or
misconduct, then the Board or committee shall consider all factors, with
particular scrutiny when one the top 20 members of management are involved, and
the Board or such Committee, may in its sole discretion require reimbursement of
any compensation resulting from the vesting and exercise of Options and the
cancellation of any outstanding Options from such Senior Officer (whether or not
such individual is currently employed by the Corporation) during the three-year
period following the date the Board first learns of the violation, fraud or
misconduct.   J.   Board Interpretation. The Optionee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the Board of
Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the “Committee”) concerning any
questions arising under this Agreement or the Plan.   K.   Stockholder Rights.
The Optionee shall not be deemed a stockholder of the Corporation with respect
to any of the shares of Common Stock subject to the Options, except to the
extent that such shares shall have been purchased and transferred to the
Optionee. The Corporation shall not be required to issue or transfer any shares
of Common Stock purchased upon exercise of the Options until all applicable
requirements of law have been complied with and such shares shall have been duly
listed on any securities exchange on which the Common Stock may then be listed.
  L.   No Right to Continued Employment. Nothing in the Plan, in this Agreement
or any other instrument executed pursuant thereto or hereto shall confer upon
the Optionee any right to continued employment with the Corporation or any of
its subsidiaries or affiliates.   M.   Amendments for Accounting Charges: The
Committee reserves the right to unilaterally amend this Agreement to reflect any
changes in applicable law or financial accounting standards.   N.   Securities
Law Compliance; Restrictions on Resale’s of Option Shares. The Corporation may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any exercise of the Option and/or any resales by
the Optionee or other subsequent transfers by the Optionee of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, covering the Option and/or the
Common Stock underlying the Option and (c) restrictions as to the use of a
specified brokerage firm or other agent for exercising the Option and/or for
such resales or other transfers. The sale of the shares underlying the Option
must also comply with other applicable laws and regulations governing the sale
of such shares.   O.   Data Privacy. As an essential term of this Option, the
Optionee consents to the collection, use and transfer, in electronic or other
form, of personal data as described in this Option Agreement for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan. By entering into this Agreement and accepting the Option, the Optionee
acknowledges that the Corporation holds certain personal information about the
Optionee, including, but not limited to, name, home address and telephone
number, date of birth, social security number or other identification number,
salary, tax rates and amounts, nationality, job title, any shares of stock held
in the Corporation, details of all options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding, for the
purpose of implementing, administering and managing the Plan (“Data”). Optionee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in jurisdictions that may have different data privacy laws and
protections, and Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Optionee or the Corporation may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. Optionee acknowledges that Data may
be held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the Plan as determined by the Corporation, and that
Optionee may request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, provided however, that refusing or
withdrawing Optionee’s consent may adversely affect Optionee’s ability to
participate in the Plan.   P.   Electronic Delivery. The Corporation may, in its
sole discretion, decide to deliver any documents related to any options granted
under the Plan by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means. Optionee hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Corporation or another third party designated by the Corporation, and
such consent shall remain in effect throughout Optionee’s term of service with
the Corporation and thereafter until withdrawn in writing by Optionee.

 

Page 2 of 3



--------------------------------------------------------------------------------



 



SLM Corporation 2009-2012 Incentive Plan
Stock Option Agreement
Net-Settled, Time Vested Options — 2011
 

Q.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law.   R.   Notices. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered, telefaxed or telecopied
to, or, if mailed, when received by, the other party at the following addresses:

    If to the Corporation to:

         
 
  Manager, Stock Plan Administration   Fax: (703) 984-6006
 
  Sallie Mae    
 
  12061 Bluemont Way    
 
  Reston, VA 20190    

    If to the Optionee, to (i) the last address maintained in the Corporation’s
Human Resources files for the Optionee or (ii) the Optionee’s mail delivery code
or place of work at the Corporation.

S.   Plan Controls; Entire Agreement; Capitalized Terms. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan control, except as expressly stated otherwise
herein. This Agreement and the Plan together set forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior oral and written and all contemporaneous or subsequent oral
discussions, agreements and understandings of any kind or nature. Capitalized
terms not defined herein shall have the meanings as described in the Plan.   T.
  Miscellaneous. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
The headings in this Agreement are solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The Optionee shall cooperate and take such
actions as may be reasonably requested by the Corporation in order to carry out
the provisions and purposes of the Agreement. The Optionee is responsible for
complying with all laws applicable to Optionee, including federal and state
securities reporting laws.

The Optionee must contact Merrill Lynch to accept the terms of this grant.
Merrill Lynch can be contacted at www.benefits.ml.com or by phone at
1-877-SLM-ESOP. If Optionee fails to accept the terms of this grant, the Options
may not be exercised.

              SLM CORPORATION
 
       
 
      /s/ Albert L. Lord
 
  BY:   Albert L. Lord
 
      Chief Executive Officer

 

Page 3 of 3